Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                    CASE No. 19-cv-25283-KMW




    LEONARDO CELORRIO and MIKAEL
    MORALES,

             Plaintiffs,

    vs.

    FACCI OF MERRICK PARK, INC., a Florida
    for-profit corporation, FABRIZIO BUONO, an
    individual, and KOSMAS KALAS, an
    individual,

          Defendants.
    ______________________________________/


                                  SECOND AMENDED COMPLAINT

           COME NOW Plaintiffs LEONARDO CELORRIO (“Celorrio”), and MIKAEL

   MORALES (“Morales”), by and through undersigned counsel pursuant to Fed. R. Civ. P. 15file

   their Second Amended Complaint against Defendants FACCI OF MERRICK PARK, INC., a

   Florida for-profit corporation, FABRIZIO BUONO, an individual, and KOSMAS KALAS, an

   individual (together, “Defendants”) for unpaid minimum wage compensation, unpaid overtime

   wage compensation, liquidated damages, and other relief under the Fair Labor Standards Act of

   1938, 29 U.S.C. § 201, et seq. (“FLSA”), and for unpaid minimum wage compensation,

   liquidated damages, and other relief under the Florida Constitution, Art. X, Sect. 24 and Fla. Stat.

   ¶ 448.110 (together, the “FMWA”) and declaration of rights.



                                                        1
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 2 of 14



                                     I.      NATURE OF THE CASE

   1. Plaintiff Celorrio was employed as a server at Villagio, located at 360 San Lorenzo Avenue,

       Coral Gables, Florida, from approximately 2015 to December, 2017, approximately.

   2. Plaintiff Morales was employed as an expediter at Villagio, located at 360 San Lorenzo

       Avenue, Coral Gables, Florida, from approximately 2009 to August, 2017, approximately.

   3. Defendants regularly suffered or permitted Plaintiffs to work off-the-clock without an hourly

       wage.

   4. In addition, Defendants required Plaintiff Celorrio, who was paid below the minimum wage

       as a tipped employee, to share his tips with non-tipped employees who did not have regular

       customer contact.

   5. Under the FLSA, Plaintiffs are seeking minimum and overtime wages under the Federal law

       for the maximum three-year period preceding filing of the Complaint, and under the FMWA

       Plaintiffs are seeking minimum wages under Florida law for the maximum five-year period

       from the date of demand letter sent pursuant to Fla. Stat. 3448.110(6).

                                     II.   JURISDICTION AND VENUE

   6. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Defendants transact business in

       this District; because all wages were earned and due to be paid in this District; because

       Defendants’ restaurant Villagio is situated in this District; and because most, if not all, of the

       operational decisions were made in this District.

   7. This Court has original jurisdiction over Plaintiffs’ federal and Florida question claims.




                                                        2
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 3 of 14



                                               III.    PARTIES

   8. Plaintiff LEONARDO CELORRIO (“Celorrio”) is over 18 years old and was a sui juris

       resident of Miami-Dade County, Florida, at all times material. He was an hourly, non-exempt

       employee of Defendants, as the term “employee” is defined by 29 U.S.C. § 203(e).

   9. Plaintiff MIKAEL MORALES (“Morales”) is over 18 years old and was a sui juris resident

       of Miami-Dade County, Florida, at all times material. He was an hourly, non-exempt

       employee of Defendants, as the term “employee” is defined by 29 U.S.C. § 203(e).

   10. Defendant FACCI OF MERRICK PARK, INC. (“Facci”), is a Florida for-profit company

       that owns and operates the Villagio restaurant (“Villagio”) where Plaintiffs worked, located

       in Coral Gables, Florida.

   11. Defendant FABRIZIO BUONO, an individual and sui juris, was the general manager of

       Villagio restaurant and employer of Plaintiffs at Villagio. BUONO acted directly and

       indirectly in the interest of Facci. BUONO: (1) handles all day-to-day operations of Facci;

       (2) hires and fires employees; (3) sets the rates of pay of employees of Facci; (4) sets

       employees’ schedules; (5) disciplines employees of Facci; and (6) is responsible for day-to-

       day purchase decisions. BUONO had management responsibilities, a degree of control over

       the corporation's financial affairs and compensation practices, and was in a position to exert

       substantial authority over policy relating to employee wages and whether to compensate (or

       not to compensate) employees at Villagio in accordance with the FLSA and FMWA, making

       Defendant FABRIZIO BUONO an employer pursuant to 29 USC § 203(d) and therefore the

       FMWA.

   12. Defendant KOSMAS KALAS, an individual and sui juris, was an owner and director of

       Facci and employer of Plaintiffs at Villagio. KOSMAS KALAS acted directly and indirectly
                                                    3
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 4 of 14



       in the interest of Facci. KOSMAS KALAS managed Villagio and had the power to direct

       employees’ actions.       KOSMAS KALAS had management responsibilities, a degree of

       control over the corporation's financial affairs and compensation practices, and was in a

       position to exert substantial authority over policy relating to employee wages and whether to

       compensate (or not to compensate) employees at Villagio in accordance with the FLSA and

       FMWA, making Defendant KOSMAS KALAS an employer pursuant to 29 USC § 203(d)

       and therefore the FMWA.

                                             IV.     COVERAGE

   13. During all material times, Defendant FACCI OF MERRICK PARK, INC. was an enterprise

       covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203(s), in that it was

       engaged in commerce or in the production of goods for commerce within the meaning of §

       29 U.S.C. 203(s)(1) of the Act, because the enterprise had employees engaged in commerce

       or in the production of goods for commerce, or employees handling, selling, or otherwise

       working on goods or materials that have been moved in or produced for commerce by any

       person.

   14. During all material times, Defendant FACCI OF MERRICK PARK, INC. was an employer

       as defined by 29 U.S.C. § 203(d) and the FMWA.

   15. During all material times, Defendant FABRIZIO BUONO was an employer as defined by 29

       U.S.C. § 203(d) and the FMWA.

   16. During all material times, Defendant KOSMAS KALAS was an employer as defined by 29

       U.S.C. § 203(d) and the FMWA.




                                                        4
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 5 of 14



   17. During all material times, the enterprise has had an annual gross volume of sales made or

       business done of not less than $500,000 (exclusive of excise taxes at the retail level which

       are separately stated).

   18. During all material times, the enterprise employed two or more people.

                                   V.       FACTUAL ALLEGATIONS

   19. During the relevant time period for this claim, Defendants have operated a restaurant known

       as Villagio, located at 360 San Lorenzo Avenue, Coral Gables, Florida.

   20. Celorrio worked for Defendants as a server at Villagio, located at 360 San Lorenzo Avenue,

       Coral Gables, Florida, from approximately 2015 to December, 2017. As the statutory time

       limit under the FLSA is three years, the FLSA Relevant Time Period will cover Celorrio’s

       employment with Defendants from December 24, 2016 through the end of his employment.

   21. Morales worked for Defendants as an expediter at Villagio, located at 360 San Lorenzo

       Avenue, Coral Gables, Florida, from approximately 2009 to December, 2017. As the

       statutory time limit under the FLSA is three years, the FLSA Relevant Time Period will

       cover Morales’ employment with Defendants from January 29, 2017 through the end of his

       employment, and the FMWA Relevant Time Period will cover Morales’ employment from

       July 26, 2014 to the end of his employment.

   22. The applicable Florida minimum wage was $7.93 in 2014, $8.05 per hour in 2015 and 2016,

       $8.10 per hour in 2017, $8.25 per hour in 2018, and $8.46 per hour in 2019.

   23. During the FLSA Relevant Time Period, the applicable overtime wage was one-and-one-half

       times Plaintiffs’ regular rate of pay.

   24. Throughout their employment, Plaintiffs regularly worked in excess of forty (40) hours per

       seven-day week.
                                                        5
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 6 of 14



   25. Plaintiff Celorrio was required to pay for, and did pay for, customer walkouts and misordered

       food items, in violation of the FLSA and FMWA.

   26. Defendants did not pay Plaintiffs for all hours suffered or permitted, for one or more weeks.

   27. Although Celorrio, a server, was paid as a tipped employee, Celorrio was required to share

       his tips with non-tipped employees who did not have regular customer contact.

   28. Defendants knew or showed reckless disregard as to whether their policies concerning

       minimum and overtime wages were legal under the FLSA and FMWA, thus they willfully

       engaged in practices that denied Plaintiffs the applicable minimum and overtime wage.

   29. Defendants’ acts and omissions that gave rise to this action were not in good faith reliance on

       relevant case law or statements or findings of the Department of Labor.

   30. Defendants failed to maintain accurate and trustworthy work records.

   31. As a result of suffering or permitting Plaintiffs to work without paying them all of their

       Florida minimum wages and overtime wages due, Defendants did not satisfy the

       requirements of 29 U.S.C. § 203(m) and § 2l5(a)(2) during the FLSA Relevant Time Period

       and must therefore pay Plaintiffs the full minimum and overtime wage for each hour worked

       for the three years prior to filing.

   32. As a result of suffering or permitting Plaintiffs to work without paying them all of their

       Florida minimum wages due, Defendants did not satisfy the requirements of Art. X, Sect. 24

       of the Florida Constitution during the FMWA Relevant Time Period and must therefore pay

       Plaintiffs the full minimum wage for each unpaid hour worked for the five years prior to

       filing.

   33. Plaintiffs retained the undersigned counsel and agreed to pay a reasonable fee for all services

       rendered.
                                                        6
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 7 of 14



                              COUNT I (LEONARDO CELORRIO)
                                  UNPAID WAGES & TIPS -
                             FAILURE TO PAY MINIMUM WAGE IN
                          VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq

   34. Plaintiffs reincorporate and re-allege paragraphs 1 through 33 as though set forth fully herein

       and further allege as follows:

   35. Defendants employed Plaintiffs during the statutory time period.

   36. Defendants willfully and intentionally suffered or permitted Plaintiffs to work hours up to

       forty per workweek without paying them for all hours worked.

   37. Defendants required Plaintiff Celorrio to share his tips with non-tipped employees who did

       not have regular customer contact.

   38. By suffering or permitting Plaintiffs to work hours pay, and for requiring Celorrio to share

       his tips with non-tipped employees, Defendants owe Plaintiffs the return of the tips as well as

       payment of the tip credit that Defendants’ utilized.

   39. As a direct and proximate result of the violations listed herein, Plaintiff has been damaged for

       one or more weeks of work with Defendants.

           WHEREFORE, Plaintiff LEONARDO CELORRIO demands judgment in his favor and

   against Defendants FACCI OF MERRICK PARK, INC., FABRIZIO BUONO, and KOSMAS

   KALAS, jointly and severally, as follows:

            a) Award to Plaintiff for payment of all hours worked up to forty hours per week at the

                full minimum wage;

            b) Award to Plaintiff liquidated damages equal to the payment of all hours worked up

                to forty hours per week at the full minimum wage owed or, if liquidated damages are

                not awarded, then prejudgment interest;

                                                        7
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 8 of 14



            c) Return of the missappropriated tips;

            d) Award to Plaintiff reasonable attorneys’ fees and costs; and

            e) Award such other and further relief as this Court may deem just and proper.

                                COUNT II (MIKAEL MORALES)
                                  UNPAID WAGES & TIPS -
                             FAILURE TO PAY MINIMUM WAGE IN
                          VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq

   40. Plaintiff reincorporates and re-allege paragraphs 1 through 33 as though set forth fully herein

       and further allege as follows:

   41. Defendants employed Plaintiff during the statutory time period.

   42. Defendants willfully and intentionally suffered or permitted Plaintiff to work hours up to

       forty per workweek without paying him for all hours worked.

   43. Defendants required Plaintiff Morales to share his tips with non-tipped employees who did

       not have regular customer contact.

   44. By suffering or permitting Plaintiffs to work hours pay, and for requiring Morales to share

       his tips with non-tipped employees, Defendants owe Plaintiffs the return of the tips as well as

       payment of the tip credit that Defendants’ utilized.

   45. As a direct and proximate result of the violations listed herein, Plaintiff has been damaged for

       one or more weeks of work with Defendants.

           WHEREFORE, Plaintiff MIKAEL MORALES demands judgment in his favor and

   against Defendants FACCI OF MERRICK PARK, INC., FABRIZIO BUONO, and KOSMAS

   KALAS, jointly and severally, as follows:

            a) Award to Plaintiffs for payment of all hours worked up to forty hours per week at the

                full minimum wage;

                                                        8
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 9 of 14



            b) Award to Plaintiff liquidated damages equal to the payment of all hours worked up

                to forty hours per week at the full minimum wage owed or, if liquidated damages are

                not awarded, then prejudgment interest;

            c) Return of the missappropriated tips;

            d) Award to Plaintiff reasonable attorneys’ fees and costs; and

            e) Award such other and further relief as this Court may deem just and proper.

                            COUNT III (LEONARDO CELORRIO)
                    FAILURE TO PAY OVERTIME WAGE COMPENSATION
                      IN VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq

   46. Plaintiff reincorporates and re-allege paragraphs 1 through 33 as though set forth fully herein

       and further allege as follows:

   47. Defendants employed Plaintiff during the statutory time period.

   48. Defendants suffered or permitted Plaintiff to regularly work hours in excess of forty per

       workweek.

   49. Defendants willfully and intentionally suffered or permitted Plaintiff to work hours in excess

       of forty hours per workweek without paying them the statutory overtime wages.

   50. Defendants required Plaintiff Cellorio to share his tips with non-tipped employees who did

       not have regular customer contact.

   51. By suffering or permitting Plaintiff to work overtime hours without paying him the statutory

       overtime wages due, and by requiring Cellorio to share his tips with non-tipped employees,

       Defendants owe Plaintiffs one-and-one-half time their regular rate of pay for all hours

       worked in excess of forty per workweek as well as the return of any misappropriated tips.

   52. As a direct and proximate result of the violations listed herein, Plaintiff has been damaged for

       one or more weeks of work with Defendants.
                                                9
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 10 of 14



           WHEREFORE, Plaintiff LEONARDO CELORRIO demands judgment in his favor and

   against Defendants FACCI OF MERRICK PARK, INC., FABRIZIO BUONO, and KOSMAS

   KALAS, jointly and severally, as follows:

            a) Award to Plaintiff for payment of all hours suffered or permitted in excess of forty

                hours per week at the rate of one-and-a-half times their regular rate of pay;

            b) Award to Plaintiff liquidated damages equal to the payment of all hours worked in

                excess of forty hours per week at the rate of one-and-a-half times their regular rate of

                pay or, if liquidated damages are not awarded, then prejudgment interest;

            c) The return of all misappropriated tips;

            d) Award to Plaintiffs reasonable attorneys’ fees and costs; and

            e) Award such other and further relief as this Court may deem just and proper.

                             COUNT IV (MIKAEL MORALES)
                    FAILURE TO PAY OVERTIME WAGE COMPENSATION
                      IN VIOLATION OF THE FLSA, 29 U.S.C. § 201, et seq

   53. Plaintiff reincorporates and re-allege paragraphs 1 through 33 as though set forth fully herein

       and further allege as follows:

   54. Defendants employed Plaintiff during the statutory time period.

   55. Defendants suffered or permitted Plaintiffs to regularly work hours in excess of forty per

       workweek.

   56. Defendants willfully and intentionally suffered or permitted Plaintiff to work hours in excess

       of forty hours per workweek without paying them the statutory overtime wages.

   57. Defendants required Plaintiff Morales to share his tips with non-tipped employees who did

       not have regular customer contact.


                                                       10
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 11 of 14



   58. By suffering or permitting Plaintiff to work overtime hours without paying him the statutory

       overtime wages due, and by requiring Morales to share his tips with non-tipped employees,

       Defendants owe Plaintiffs one-and-one-half time their regular rate of pay for all hours

       worked in excess of forty per workweek as well as the return of any misappropriated tips.

   59. As a direct and proximate result of the violations listed herein, Plaintiff has been damaged for

       one or more weeks of work with Defendants.

           WHEREFORE, Plaintiff LEONARDO CELORRIO demands judgment in his favor and

   against Defendants FACCI OF MERRICK PARK, INC., FABRIZIO BUONO, and KOSMAS

   KALAS, jointly and severally, as follows:

            f) Award to Plaintiff for payment of all hours suffered or permitted in excess of forty

                hours per week at the rate of one-and-a-half times their regular rate of pay;

            g) Award to Plaintiff liquidated damages equal to the payment of all hours worked in

                excess of forty hours per week at the rate of one-and-a-half times their regular rate of

                pay or, if liquidated damages are not awarded, then prejudgment interest;

            h) The return of all misappropriated tips;

            i) Award to Plaintiffs reasonable attorneys’ fees and costs; and

            j) Award such other and further relief as this Court may deem just and proper.

                        COUNT V (LEONARDO CELORRIO)
                       FAILURE TO PAY MINIMUM WAGE IN
             VIOLATION OF THE FLORIDA CONSTITUTION, ART. X, SECT. 24

   60. Plaintiff Celorrio reincorporates and re-alleges paragraphs 1 through 33 as though set forth

       fully herein and further alleges as follows:

   61. Plaintiff served a demand letter pursuant to 448.110 Fla. Stat. on Defendants on or about

       December 24, 2019.
                                                       11
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 12 of 14



   62. Defendants employed Plaintiff Celorrio under the Florida Constitution during the statutory

       time period.

   63. Defendants failed to pay Celorrio the minimum wage for all hours worked, as required by

       law.

   64. Defendants knew or showed reckless disregard for whether the Florida Constitution

       prohibited their conduct.

   65. By employing Celorrio without paying him the minimum wage for all hours worked, as

       required by law, Morales has been damaged for one or more weeks of work with Defendants.

           WHEREFORE, Plaintiff LEONARDO CELORRIO demands judgment in his favor and

   against Defendants FACCI OF MERRICK PARK, INC., FABRIZIO BUONO, and KOSMAS

   KALAS, jointly and severally, as follows:

              a) Award to Celorrio for payment of all unpaid hours worked up to forty hours per

                 week at the full minimum wage as well as repay any misappropriated tips;

              b) For all unpaid hours worked which are beyond the statute of limitations under the

                 FLSA, award to Celorrio for payment of these hours at the full minimum wage;

              c) Award to Plaintiff Celorrio liquidated damages equal to the payment of all hours

                 worked up to forty hours per week at the full minimum wage owed or, if liquidated

                 damages are not awarded, then prejudgment interest;

              d) Award to Plaintiff reasonable attorneys’ fees and costs; and

              e) Award such other and further relief as this Court may deem just and proper.




                                                       12
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 13 of 14



                            COUNT VI (MIKAEL MORALES)
                         FAILURE TO PAY MINIMUM WAGE IN
               VIOLATION OF THE FLORIDA CONSTITUTION, ART. X, SECT. 24

   66. Plaintiff Morales reincorporates and re-alleges paragraphs 1 through 33 as though set forth

       fully herein and further alleges as follows:

   67. Plaintiff served a demand letter pursuant to 448.110 Fla. Stat. on Defendants on or about July

       26, 2019

   68. Defendants employed Plaintiff Morales under the Florida Constitution during the statutory

       time period.

   69. Defendants failed to pay Morales the minimum wage for all hours worked, as required by

       law.

   70. Defendants knew or showed reckless disregard for whether the Florida Constitution

       prohibited their conduct.

   71. By employing Morales without paying him the minimum wage for all hours worked, as

       required by law, Morales has been damaged for one or more weeks of work with Defendants.

           WHEREFORE, Plaintiff MIKAEL MORALES demands judgment in his favor and

   against Defendants FACCI OF MERRICK PARK, INC., FABRIZIO BUONO, and KOSMAS

   KALAS, jointly and severally, as follows:

              f) Award to Morales for payment of all unpaid hours worked up to forty hours per

                 week at the full minimum wage as well as repay any misappropriated tips;

              g) For all unpaid hours worked which are beyond the statute of limitations under the

                 FLSA, award to Morales for payment of these hours at the full minimum wage;




                                                       13
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-25283-KMW Document 15 Entered on FLSD Docket 02/27/2020 Page 14 of 14



            h) Award to Plaintiff liquidated damages equal to the payment of all hours worked up

                to forty hours per week at the full minimum wage owed or, if liquidated damages are

                not awarded, then prejudgment interest;

            i) Award to Plaintiff reasonable attorneys’ fees and costs; and

            j) Award such other and further relief as this Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

           Plaintiffs demand a trial by jury of all issues so triable.

   Respectfully submitted on February 27, 2020.


                                            By:      s/Lowell J. Kuvin
                                                     Lowell J. Kuvin, Esq.
                                                     Florida Bar No. 53072
                                                     lowell@kuvinlaw.com
                                                     legal@kuvinlaw.com
                                                     Law Office of Lowell J. Kuvin
                                                     17 East Flagler Street, Suite 223
                                                     Miami, Florida 33131
                                                     Tel.: 305.358.6800
                                                     Fax: 305.358.6808
                                                     Attorney for Plaintiffs



                                      CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on February 27, 2020, I electronically filed the foregoing
   document via CM/ECF. I also certify that the foregoing document is being served this day on all
   counsel of record or pro se parties identified in the attached Service in the manner specified,
   either via transmission of Notices of Electronic Filing generated by CM/ECF, or in some other
   manner for those counsel or parties who are not authorized to receive electronic Notices of
   Electronic Filing.
                                            By:      s/Lowell J. Kuvin
                                                     Lowell J. Kuvin, Esq.
                                                     Attorney for Plaintiff
                                                       14
                                          LAW OFFICE OF LOWELL J. KUVIN
   17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
